DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on March 22, 2021 has been entered. Claims 16-23 and 26-31 are pending in this application.

Allowable Subject Matter
Claims 16-23 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Zhao et al. [US 20150377795 A1] teaches a system and method for inspecting a surface of a wafer. The system includes a source generating an optical beam at a deep ultraviolet wavelength; a solid immersion lens, receiving the optical beam, positioned such that the air gap between the lens and the wafer surface is less than the wavelength, an enhanced electric field being generated at the wafer surface, at least one particle on the wafer receiving the enhanced electric field generating scattered light; a detector receiving the scattered light and generating a corresponding electrical signal; and a processor receiving and analyzing the electrical signal.
The prior art to Fu et al. [US 20160161245 A1] teaches a spatial light modulator (SLM) is located in the illumination path, the collection path, or both. The SLM is configured to modulate amplitude, phase distribution, or both, across the path of the illumination light, the collected light, or both, to reduce wavefront errors and shape the amplitude and phase distribution of the beam. In a further aspect, the spatial light 
	However, with regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically, the method comprising steps of providing, via an optical element comprising a plurality of such optical elements arranged in an array, inspection radiation to a surface of a substrate wherein the inspection radiation is patterned such that an amplitude of a corresponding enhanced field is modulated in a manner corresponding to the patterned inspection radiation; receiving scattered radiation resultant from an interaction between the enhanced field and the substrate surface; detecting variations on the surface of the substrate based on the interaction between the enhanced field and the substrate surface; and obtaining the patterned inspection radiation by providing separate beams of the inspection radiation to respective surfaces of a subset of the plurality of optical elements, the subset corresponding to a desired pattern, as required by claim 16.
	With regard to claim 30, the prior art of record does not anticipate nor render obvious to one skilled in the art an inspection apparatus as claimed, more specifically the apparatus comprising an illumination system operable to provide an inspection radiation, the illumination system including an optical element comprising a plurality of such optical elements arranged in an array; patterning means configured to pattern the inspection radiation such that an amplitude of a corresponding enhanced field is modulated in a manner corresponding to the patterned inspection radiation, the patterning means include providing separate beams of the inspection radiation 
	Claims 17-23, 26-29 and 31 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882